Citation Nr: 0012444	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-08 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to July 
1989.  This case was remanded by the Board of Veterans' 
Appeals (Board) in November 1998 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, for additional development, to include adjudication 
of the raised issue of entitlement to service connection for 
heart disability secondary to the veteran's service-connected 
hypertension.  The case was returned to the Board in March 
2000.
The Board notes that although a VA physician's opinion was 
obtained in January 2000 on the raised issue of entitlement 
to service connection for heart disability on a secondary 
basis, the issue was not adjudicated by the RO.  
Consequently, it is again referred to the RO for 
adjudication.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable determination of the issue on appeal has been 
obtained.

2.  The veteran's diastolic blood readings are predominantly 
under 110 and his systolic blood pressure readings are 
predominantly under 200.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997); 
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an evaluation in excess of 10 percent 
for hypertension is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  Additionally, the facts 
relevant to the claim have been properly developed and the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  

Hypertension is evaluated under Diagnostic Code 7101.  The 
Board notes that effective January 12, 1998, VA revised the 
criteria for diagnosing and evaluating cardiovascular 
disabilities.  62 Fed. Reg. 65207-65224 (1997).  In Karnas v. 
Derwinski, 1 Vet.App. 308, 312-13 (1991), the Court held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.

Under the former criteria found at 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997), a 10 percent evaluation is 
assigned for hypertension when diastolic blood pressure is 
predominantly 100 or more; a 20 percent evaluation is 
warranted for hypertension when diastolic blood pressure is 
predominantly 110 or more with definite symptoms.  Note 2: 
When continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.  

Under the criteria effective January 12, 1998, a 10 percent 
evaluation is assigned for hypertension when diastolic 
pressure is predominantly 100 or more, or systolic pressure 
is predominantly 160 or more, or the minimum evaluation for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control; a 20 percent evaluation is warranted for 
hypertension when diastolic pressure is predominantly 110 or 
more or systolic pressure is predominantly 200 or more.  Note 
1: Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
hypertension.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes, nor 
has the Board found any of the historical evidence in this 
case to be of sufficient significance to warrant a specific 
discussion herein.

VA outpatient records dated from March 1996 to March 1999 
reveal multiple blood pressure readings.  The highest 
systolic reading was 210 and the highest diastolic reading 
was 138.  Out of approximately twenty-one readings, there 
were four systolic readings of 200 or more and seven 
diastolic readings of 110 or more.  

On VA examination in April 1997, the veteran said that his 
hypertension had gotten more difficult to control over the 
years and that he was taking three different medications for 
it.  He indicated that his only cardiovascular symptomatology 
was an occasional heart palpitation.  Blood pressure readings 
during this examination were 152/88, 158/90 standing, and 
148/87 sitting.  The impression was hypertension under 
treatment, asymptomatic.  Chest X-rays in April 1997 showed a 
cardiac silhouette at the upper limits of normal, and an 
electrocardiogram (EKG) revealed sinus bradycardia.

On VA heart examination in June 1999, the veteran said that 
he was taking multiple anti-hypertensive medications.  He 
complained of pressure in his chest with exertion.  His blood 
pressure was 150/90.  It was noted that an EKG was within 
normal limits, that an echocardiogram was normal except for 
left ventricular hypertrophy, and that there were no changes 
on an exercise tolerance test.  The impressions were 
hypertension which requires multiple medications to control, 
and no evidence for cardiovascular disability.

According to VA progress notes dated in January 2000, the 
evidence did not show cardiac disability.

While the evidence shows four systolic blood pressure 
readings of 200 or more and seven diastolic readings of 110 
or more, the veteran's systolic blood pressure readings are 
predominantly under 200 and his diastolic readings are 
predominantly under 110.  Consequently, the disability 
picture for the veteran's hypertension does not more nearly 
approximate the criteria for a 20 percent evaluation than 
those for a 10 percent evaluation under the former or new 
criteria. 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

